 Case 18-00728-SMT             Doc 10 Filed 11/11/18 Entered 11/12/18 00:09:31                       Desc Imaged
                                    Certificate of Notice Page 1 of 2
INSTO (02/03)




                                            United States Bankruptcy Court for
                                                the District of Columbia
                                         E. Barrett Prettyman U. S. Courthouse
                                           333 Constitution Ave, NW #1225
                                                 Washington, DC 20001
                                                     (202) 354−3280
                                                 www.dcb.uscourts.gov


In Re                                                                                    Case No. 18−00728−SMT
Lorie Lynn Rones
Debtor                                                                                   Chapter 13



                   ORDER APPROVING PAYMENT OF FILING FEE IN INSTALLMENTS
                  ==========================================================

   IT IS ORDERED that the debtor(s) may pay the filing fee in installments of the terms proposed in the foregoing
application. The debtor's installment dates, per Standing Order §6, are as follows: $75.00 due by 12/24/2018, $77.50
due by 2/7/2019 and $77.50 due by 3/11/2019.

    IT IS FURTHER ORDERED that until the filing fee is paid in full the debtor shall not pay any money for services
in connection with this case, and the debtor shall not relinquish any property as payment for the services in connection
with this case.



Dated: 11/9/18                                             For the Court:
                                                           Angela D. Caesar
                                                           BY: FB
        Case 18-00728-SMT              Doc 10 Filed 11/11/18 Entered 11/12/18 00:09:31                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                   District of Columbia
In re:                                                                                                     Case No. 18-00728-SMT
Lorie Lynn Rones                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0090-1                  User: admin                        Page 1 of 1                          Date Rcvd: Nov 09, 2018
                                      Form ID: insto                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 11, 2018.
db             +Lorie Lynn Rones,   2922 Pennsylvania Ave, SE,   Washington, DC 20020-3837

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 11, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 9, 2018 at the address(es) listed below:
              Nancy Spencer Grigsby   grigsbyecf@ch13md.com
              U. S. Trustee for Region Four   USTPRegion04.DC.ECF@USDOJ.GOV
                                                                                            TOTAL: 2
